Exhibit 10.2

 

American Science and Engineering, Inc.

 

Change in Control & Severance Benefit Agreement

 

 

This is a SEVERANCE BENEFIT & CHANGE IN CONTROL Agreement (the “Agreement”)
entered into between American Science and Engineering, Inc. (the “Company” or
the “Employer,” either of which term shall include any successor by merger,
consolidation, sale of substantially all of the Company’s assets or otherwise)
and                                         (“Executive”) effective as of the
    th day of                 , 2011 (the “Effective Date”).

 

1.             Purpose of this Agreement.  The Company hereby agrees to provide
severance and change in control benefits to Executive on the terms and
conditions set forth in this Agreement.  These benefits are in lieu of any
benefits that would otherwise be payable to Executive under the severance pay
plan, if any, maintained by the Company for the benefit of senior executives or
other Company employees, or by statute.  This severance agreement does not
represent an employment contract for any definite term or period, which means
that either Executive or the Company can terminate Executive’s employment at any
time, for any reason or no reason, and with or without notice.

 

2.             Term of Agreement.  The Agreement shall become effective on the
Effective Date and shall terminate on March 31, 2013; provided that this
Agreement shall automatically be extended for successive one year terms unless
the Board provides Executive with written notice to the contrary at least thirty
(30) days before the date the Agreement would otherwise be so extended.  Such
notice, in the sole discretion of the Board, may provide that the term will not
be extended in the future, and/or that there shall be no further automatic
extensions of the Term.

 

3.             Definitions. The following terms as used in this Agreement shall
have the following meanings:

 

(a)           “Affected Award” means each Stock-Based or Cash-Based Award held
by Executive immediately prior to a Change in Control Qualifying Termination
other than Cash-Based Awards being used on an annual basis in place of an annual
bonus described in Section 4(b)(i)(2) or Section 5(a)(i)(2), as applicable.

 

(b)           “Affiliate” means any business entity in which the Company holds,
directly or indirectly, an equity, profits, or voting interest of 30% or more,
and includes any subsidiary.

 

(c)           “Base Salary” means the highest annual rate of base salary payable
to Executive by the Company during the one-year period ending on Executive’s
Date of Termination or, if higher and in connection with a Change in Control
Qualifying Termination or a potential Change in Control under Section 5(b), the
highest annual rate of base salary payable to Executive by the Company during
the one-year period ending on the Change in Control or stockholder approval
under Section 3(b)(ii).

 

--------------------------------------------------------------------------------


 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Cause” means, for purposes of this Agreement, as determined by
the Board in its reasonable judgment: (i) Executive’s failure to perform (other
than by reason of disability), or material negligence in the performance of, his
duties and responsibilities to the Company or any of its Affiliates;
(ii) material breach by Executive of any provision of this Agreement or any
other agreement with the Company or any of its Affiliates; (iii) other conduct
by Executive that could be harmful to the business, interests or reputation of
the Company or any of its Affiliates; (iv) fraud, embezzlement or other material
dishonesty by Executive with respect to the Company or any of its Affiliates, or
(v) Executive’s conviction of, or pleading guilty or no contest to, any felony
or other crime involving moral turpitude, or (vi) a breach of any
confidentiality/non-competition/non-solicitation agreement. With respect to a
breach of (i), (ii), (iii) or (vi), Executive shall be given thirty (30) days,
after written notice of such breach, to cure a breach to the reasonable
satisfaction of the Company.

 

(f)            “Change in Control” or “Change in Control of the Company” shall
mean the occurrence hereafter of any of the following:

 

(i)            Any Person, other than the Company or an Affiliate, becomes a
beneficial owner (within the meaning of Rule 13d-3, as amended, as promulgated
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
in one or a series of transactions, of securities representing more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities;

 

(ii)           The consummation of a merger or consolidation of the Company with
any other Person, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

 

(iii)          The closing of a sale or other disposition by the Company of all
or substantially all of the assets of the Company;

 

(iv)          Individuals who constitute the Board of Directors on the date
hereof (“Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, that any individual who becomes a member of the
Board subsequent to the date hereof, whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors shall
be treated as an Incumbent Director unless he or she assumed office as a result
of an actual or threatened election contest with respect to the election or
removal of directors; or

 

(v)           A complete liquidation or dissolution of the Company;

 

2

--------------------------------------------------------------------------------


 

provided, in each case, that such event also constitutes a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

 

(g)           “Change in Control Qualifying Termination” means a termination of
employment if, during the period of twenty-four (24) months following a Change
in Control either the employment of Executive is terminated by the Employer for
any reason other than for Cause, or Executive terminates his or her employment
with the Employer for “Good Reason” (as defined in Section 3(l) below).

 

(h)           “Client” means any Person who is, or within the preceding twelve
(12) months was, a client, customer or portfolio company of the Company or any
of its Affiliates.

 

(i)            “Code” means the Internal Revenue Code.

 

(j)            “Company” means American Science & Engineering, Inc.

 

(k)           “Date of Termination” means the date on which Executive’s
employment terminates.

 

(l)            “Good Reason” means (i) any action by the Company which results
in a material adverse change in Executive’s position, title, reporting
relationship, authority, duties or responsibilities; provided, however, that a
sale or transfer of less than all or substantially all of the business of the
Company or any of its subsidiaries or other reduction of less than all or
substantially all of its business or that of its subsidiaries, or the fact that
the Company has become a subsidiary of another company or that the securities of
the Company are no longer publicly traded, shall not be taken into account when
determining whether a material adverse change in Executive’s authority, duties
or responsibilities has occurred; (ii) any reduction in Executive’s Base Salary
or any adverse change in Executive’s annual bonus opportunity, taking into
account both the maximum earnable bonus and the targets on which the bonus is
based, but excluding an isolated, insubstantial and inadvertent reduction of
annual Base Salary or annual bonus opportunity which is not taken in bad faith
and which is remedied by the Employer within five (5) business days after
receipt of notice thereof given by Executive, (iii) following a Change in
Control, the failure to provide Executive participation in an incentive plan
tied to the long-term growth in the value of the Company, which plan, whether
equity- or cash-based, provided Executive with a comparable financial
opportunity to that provided to Executive under the Company’s equity-based plan
immediately prior to the Change in Control; (iv) following a Change in Control,
any failure of the Company to continue or cause to be continued in effect any
retirement, life, medical, dental, disability, accidental death or travel
insurance plan in which Executive was participating immediately prior to the
Change in Control unless the Company provides Executive with a plan or plans
that provide at least substantially equivalent benefits (as to extent of
coverage and as to employee cost), or the taking of any action by the Employer
that would adversely effect Executive’s participation in or materially reduce
Executive’s benefits under any such plan or deprive Executive of any material
fringe benefit or perquisite enjoyed by Executive immediately prior to the
Change in Control, other than an isolated, insubstantial and inadvertent failure
not in bad faith and which is remedied by the Employer within five (5)

 

3

--------------------------------------------------------------------------------


 

business days after receipt of notice thereof given by Executive; or (v) the
Company requires Executive to be based at any office or location that is more
than twenty-five (25) miles distant from Executive’s base office or work
location immediately prior to relocation, except if such new location is closer
to Executive’s residence at the time such requirement is imposed. 
Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason unless (x) Executive
gives the Company the notice of termination no more than ninety (90) days after
the initial existence of such event or circumstance, (y) such event or
circumstance has not been fully corrected within thirty (30) days of the
Company’s receipt of such notice and (z) the Date of Termination occurs within
thirty (30) days following the end of the correction period if the Good Reason
has not been corrected.

 

(m)          Reserved.

 

(n)           “Non-Competition Period” means the period while Executive is
employed by the Company and, except in cases of Change in Control Qualifying
Terminations, for one year after Executive’s employment terminates.

 

(o)           “Outstanding Company Common Stock” means the outstanding shares of
common stock of the Company.

 

(p)           “Outstanding Company Voting Securities” means the outstanding
voting securities of the Company entitled to vote generally in the election of
directors.

 

(q)           “Person” means any individual, entity or other person, including a
group within the meaning of Sections 13(d) or 14(d)(2) of the Securities
Exchange Act of 1934.

 

(r)            “Qualifying Termination” means either (a) a termination of
Executive’s employment by the Employer for any reason other than for Cause,
(b) the Executive terminates his or her employment with the Employer for “Good
Reason” (as defined in Section 3(l) above), or (c) the Executive dies.

 

(s)           “Short Term Incentive” means payments made pursuant to the
Company’s short-term incentive plan.

 

(t)            “Stock-Based or Cash-Based Award” means any option, stock
appreciation right, restricted stock, restricted stock unit, or cash-based award
granted by the Company to Executive pursuant to the Company’s 2005 Equity &
Incentive Plan or any successor plan or agreement, or any other Company equity
compensation plan or agreement in which Executive participated.

 

4.             Change in Control Severance Benefits.

 

(a)           Executive agrees that once any Person other than the Company, a
direct or indirect subsidiary of the Company, or an employee benefit plan of the
Company or any such subsidiary begins a tender or exchange offer or a
solicitation of proxies from the Company’s security holders or takes other
actions to effect a “Change in Control,” as hereinafter defined, Executive will
not voluntarily terminate his or her employment with

 

4

--------------------------------------------------------------------------------


 

the Company (or its Affiliates) until such Person has abandoned or terminated
such efforts to effect a Change in Control or until a Change in Control has
occurred.  Except as provided in Section 5(b), in the event that Executive
voluntarily terminates his or her employment prior to the Change in Control,
he/she will not be entitled to any payments or benefits under this Agreement,
other than those described in Section 4(b)(i), or any severance pay plan, if
any, of the Company.

 

(b)           In the case of a Change in Control Qualifying Termination, then
Executive shall receive the following payments and benefits, subject to the
limitation set forth in Section 6:

 

(i)  Accrued Salary.  The Company shall pay to Executive in a single cash lump
sum, within ten (10) days following the Date of Termination (or such earlier
date as required by law), the sum of (1) all salary and commissions earned by
Executive as of the Date of Termination but not yet paid and (2) Executive’s
accrued but unpaid bonuses and accrued but unused vacation earned through the
Date of Termination. In addition, the Company shall pay to Executive in cash
within five (5) business days of the Date of Termination, reimbursement for any
unpaid, valid business expenses that are approvable in accordance with Company
policy and that have been submitted by the Date of Termination (and shall pay
any valid business expenses timely submitted after such date in accordance with
Company policy).

 

(ii)  Severance Pay.  The Company shall pay to Executive in a single lump sum an
amount equal to two times the sum of Executive’s annualized Base Salary plus the
target Short Term Incentive amount.  Subject to any delay under Section 10,
payment will be made in the first payroll after the Release Effective Date (as
defined below).

 

(iii)  COBRA Premiums.  The Company shall pay 100% of the premium for COBRA
coverage for Executive, Executive’s spouse and his qualifying dependents, for a
period of eighteen (18) months following the Date of Termination, as such
premiums become due.  Notwithstanding the foregoing provisions of this
subsection, if Executive becomes employed by another employer and is eligible
for medical, dental or life insurance coverage that is substantially equivalent
(as to extent of coverage and as to employee cost) to the coverage of the same
type that he or she were entitled to receive under this subsection, the
Employer’s obligation to Executive and his or her dependents under this
subsection shall cease with respect to that type of coverage.  In addition, in
the event that the Company is unable to provide COBRA to Executive as provided
herein, Company will pay to Executive an equivalent amount in reimbursement for
medical insurance (of equivalent benefits and cost) premiums paid by Executive.

 

(iv)  Stock-Based and Cash-Based Awards.

 

(1)           To the extent not already vested and exercisable, each Affected
Award shall become fully vested and exercisable upon the

 

5

--------------------------------------------------------------------------------


 

occurrence of the Change in Control Qualifying Termination, subject to
compliance, if necessary, with Section 409A (as defined below).  In the event
Executive holds an Affected Award requiring exercise, the Company shall give
Executive adequate notice and opportunity to exercise the Affected Award. 
Notwithstanding the foregoing, to the extent permitted by the equity plan under
which an Affected Award was granted, nothing in this Agreement shall preclude
the Company from accelerating the vesting and exercisability of any or all
Affected Awards to an earlier period, and terminating unexercised awards as
provided under the equity plan.

 

(2)           Notwithstanding the provisions of this Section 4 to the contrary,
if an Affected Award held by Executive is not assumed or replaced, or to be
assumed or replaced, upon a Change in Control, each Affected Award held by such
Executive, whether or not he or she has experienced a Qualifying Termination,
shall become fully vested and, where applicable, exercisable, effective
immediately prior to the Change in Control.

 

(v) Additional Discretionary Payments.  The Company may make an additional cash
or stock settlement at the sole discretion of the Board.

 

5.             Severance Benefits.

 

(a)           In the case of a Qualifying Termination that is not a Change in
Control Qualifying Termination, Executive shall receive the following payments
and benefits, subject to the limitation set forth in Section 6:

 

(i)  Accrued Salary.  The Company shall pay to Executive in a single cash lump
sum, within ten (10) days following the Date of Termination (or such earlier
date as required by law), the sum of (i) all salary and commissions earned by
Executive as of the Date of Termination but not yet paid and (ii) Executive’s
accrued but unpaid bonuses and accrued but unused vacation earned through the
Date of Termination.   In addition, the Company shall pay to Executive in cash
within five (5) business days of the Date of Termination, reimbursement for any
unpaid, valid business expenses that are approvable in accordance with Company
policy and that have been submitted by the Date of Termination (and shall pay
any valid business expenses timely submitted after such date in accordance with
Company policy).

 

(ii)  Severance Pay.  The Company shall pay to Executive in a single lump sum an
amount equal to one times the Executive’s annualized Base Salary.  Subject to
any delay under Section 10, payment will be made in the first payroll after the
Release Effective Date.

 

(iii)  COBRA Premiums.  The Company shall pay 100% of the premium for COBRA
coverage for Executive, Executive’s spouse and his or her qualifying dependents,
for a period of one (1) year following the date of

 

6

--------------------------------------------------------------------------------


 

employment termination.  Notwithstanding the foregoing provisions of this
subsection, if Executive becomes employed by another employer and is eligible
for medical, dental or life insurance coverage that is substantially equivalent
(as to extent of coverage and as to employee cost) to the coverage of the same
type that he or she were entitled to receive under this subsection, the
Employer’s obligation to Executive and his or her dependents under this
subsection shall cease with respect to that type of coverage.

 

(b)  Potential Change in Control.  If the Company’s stockholders approve a
transaction described in Section 3(f)(ii) and thereafter the Company terminates
Executive’s employment without Cause before the consummation of the transaction
described in such section, Executive shall receive the severance and benefits
specified in this Section 5 (applicable without a Change in Control), subject to
the terms and conditions of this section.  If the approved transaction or
another acquisition by the same entity closes by the first anniversary of the
stockholder approval, any incremental severance and benefits under
Section 4(b) with respect to a termination after a Change in Control will be
provided as though the Date of Termination had corresponded with the date of
closing and will be subject to an additional release of claims.  The incremental
severance and benefits will neither extend the number of months nor increase the
severance and benefits beyond the number and amount applicable if Executive’s
employment had been terminated without Cause on the day of closing of a Change
in Control (e.g., this Section 5(b) will not provide for more than a total of 18
months of paid COBRA coverage).  To effectuate this treatment for equity
compensation, the Company will, with respect to the incremental equity treatment
in Section 4(b)(iv), vest but freeze the incremental options and restricted
stock units such that Executive cannot exercise or dispose of the equity unless
and until the transaction is consummated by the first anniversary following
approval and providing further that any such incremental equity compensation
will, if no closing occurs by the first anniversary, expire and be forfeited on
the earliest of that first anniversary, its original term (for options and stock
appreciation rights), or 90 days following the closing of the Change in Control.

 

6.             Limitation on Payments.  If any payments pursuant to the
Agreement would be subject to tax under Section 4999 of the Internal Revenue
Code (the “ Payments”), then Executive shall receive either (i) the full
Payments or (ii) such lesser amount of the Payments as would yield the greatest
net amount to Executive on an after-tax basis (applying the then highest
aggregate marginal tax rates and Section 4999).  If a reduction of the Payments
is required pursuant to subpart (ii), then the Payment will be reduced in the
following order: (i) any vesting of equity awards where the equity awards will,
after the Change in Control, not be for publicly-traded stock nor cashed out in
the Change in Control, (ii) any taxable benefits, (iii) any cash payments
(including any cash payments by reason of equity awards cashed out by reason of
the Change in Control when and if those payments are counted for purposes of
Section 4999), (iv) any nontaxable benefits, and (v) any vesting of equity
awards that will either be cashed out in the Change in Control or be equity
awards with respect to publicly traded stock, in each case in clauses
(i) through (v) in reverse order beginning with payments or benefits that are to
be paid the farthest in time from the date that triggers the applicability of
the excise tax, to the extent necessary to maximize the reduced Payment.  The
Company may elect to contest at its expense any initial IRS determination with
respect to an Executive.  Executive shall cooperate reasonably with the Company
in any effort by the Company to

 

7

--------------------------------------------------------------------------------


 

contest an IRS determination under this paragraph, including by the making of
such filings and appeals as the Company may reasonably require, but nothing
herein shall be construed as requiring Executive to bear any cost or expense of
such a contest or in connection therewith to compromise any tax item (including
without limitation any deduction or credit) other than the Section 4999 tax and
related interest and penalties, if any, that are the subject of the contested
IRS determination.  In the event of any underpayment or overpayment under this
Agreement, as determined by the nationally recognized accounting firm, the
amount of such underpayment or overpayment shall be promptly paid to Executive
or refunded to the Company, as the case may be, with interest at 120% of the
applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code.

 

All tax determinations under this Section 6 shall be made at the Company’s
expense by a nationally recognized accounting firm selected by the Company in
its reasonable discretion.  Any good faith determinations of this accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

7.             Noncompetition.  During the Non-Competition Period, Executive
shall not, directly or indirectly, whether as owner, partner, investor (nothing
contained in this Agreement, however, shall prevent Executive from passive
ownership of two percent (2%) or less of the voting stock of any publicly traded
company (other than the Company)), consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates within the United
States or in any country in which the Company or any of its Affiliates is then
doing business. Specifically, but without limiting the foregoing, Executive
agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Affiliates as conducted or under consideration at any time
during Executive’s employment. Executive further agrees that while Executive is
employed by the Company and during the Non-Competition Period, Executive will
not hire or attempt to hire any employee of the Company or any of its
Affiliates, assist in such hiring by any Person, encourage any such employee to
terminate his or her relationship with the Company or any of its Affiliates, or
solicit or encourage any customer or vendor of the Company or any of its
Affiliates to terminate or diminish its relationship with them, or, in the case
of a customer, to conduct with any Person any business or activity which such
customer conducts or could conduct with the Company or any of its Affiliates.

 

8.             Payment Obligations Absolute.  Upon a Change in Control
Qualifying Termination or a Qualifying Termination, the Company’s obligations to
pay the benefits described in Section 4 (or the benefits described in Section 5
for a Qualifying Termination) shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any
Affiliate may have against any Executive.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of the Agreement
and, except as otherwise provided in Section 7, in no event shall the amount of
any payment hereunder be reduced by any compensation earned by Executive as a
result of employment by another employer.

 

9.             Amendment; Survival.  This Agreement may be amended or modified
only by a written instrument signed by Executive and by a expressly authorized
representative of the Company.  Absent Executive’s written consent to the
contrary, the provisions of Section 5 will

 

8

--------------------------------------------------------------------------------


 

survive any termination or nonextension of this Agreement, and the Company may
not terminate this Agreement within two years following a Change in Control or
provide a notice of nonrenewal effective within such two years, other than a
termination or notice of nonrenewal following a cessation of employment that is
not a Change in Control Qualifying Termination.

 

10.           Withholding; Section 409A.  All payments and benefits hereunder
shall be subject to reduction for applicable tax withholdings.  If and to the
extent any portion of any payment, compensation or other benefit provided to
Executive in connection with his or her employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and Executive is a specified employee as defined in Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with its procedures, by which
determination Executive hereby agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the earlier
of (i) the expiration of the six (6) month period measured from the date of
Executive’s “separation from service” (as determined under Section 409A) or
(ii) the tenth (10th) day following the date of Executive’s death following such
separation from service (the “New Payment Date”).  The aggregate of any payments
that otherwise would have been paid to Executive during the period between the
date of separation from service and the New Payment Date shall be paid to
Executive in a lump sum in the first payroll period beginning after such New
Payment Date, and any remaining payments will be paid on their original
schedule.  Executive acknowledges that the structure of this Agreement makes it
likely under current law that payments of severance under Sections 4(b)(ii),
5(a)(ii),  and 5(b) above will be delayed by six (6) months.  This Agreement is
intended to comply with the provisions of Section 409A and this Agreement shall,
to the extent practicable, be construed in accordance therewith.  Terms defined
in this Agreement will have the meanings given such terms under Section 409A if
and to the extent required to comply with Section 409A.  In any event, the
Company makes no representations or warranty and will have no liability to
Executive or any other person if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but not to satisfy the conditions of that section.

 

11.           Indemnification.  The Company agrees to pay all costs and expenses
(including without limitation fees and expenses of counsel) incurred by the
Executive in connection with efforts to enforce his or her rights under this
Agreement to the extent that the Executive prevails on any material issue raised
in such action and will indemnify and hold harmless the Executive from and
against any damages, liabilities and expenses (including without limitation fees
and expenses of counsel) incurred by Executive in connection with any litigation
or threatened litigation, including any regulatory proceedings, arising out of
the making, performance or enforcement of this Agreement.

 

12.           Source of Payment.  Nothing herein shall be construed as
establishing a trust or as requiring the Company to set aside funds to meet its
obligations hereunder.  Notwithstanding the foregoing, if the Board in its
discretion so determines, the Company may establish a so-called “rabbi trust” or
similar arrangement to assist it in meeting any such obligations that it may
have.

 

13.           Required Release.  The Company’s obligation to provide severance
pay and other benefits under this Agreement, however, is subject (a) to
Executive’s signing a release of

 

9

--------------------------------------------------------------------------------


 

claims in favor of the Company in the form to be provided by the Company that
becomes enforceable within sixty (60) days (or such shorter period as the
Company specifies) following the Date of Termination (the “Release”); and (b) to
Executive’s meeting in full his or her obligations under any other agreements in
effect between Executive and the Company.  The “Release Effective Date” is the
date the Release becomes enforceable, provided that if the sixty (60) day period
for providing an enforceable Release extends into a calendar year subsequent to
the year containing the Date of Termination, the Release Effective Date will be
no earlier than the first business day of such subsequent year.  The Executive
must also acknowledge his or her continuing responsibility to honor any
non-compete and non-solicitation obligations previously undertaken by Executive
for a period of one year from the Termination Date or such other period as the
obligations specify.

 

14.           Nondisparagement.  Executive agrees to not make any oral or
written communication to any person or entity which has the effect of damaging
the reputation of, or otherwise working in any way to the detriment of, the
Company, its officers, directors or management other than as required by law or
in performance of his or her duties to the Company (such as in a performance
review).

 

15.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to Executive at his last
known address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the President, or to such other
address as either party may specify by notice to the other actually received.

 

16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of
Executive’s severance from employment with the Company and its Affiliates,
including any prior Change in Control & Severance Benefit Agreement with the
Company.

 

17.           Severability.  Each provision of this Agreement shall be
considered severable such that if any one provision or clause conflicts with
existing or future applicable law, or may not be given full effect because of
such law, this shall not affect any other provision of the Agreement which,
consistent with such law, shall remain in full force and effect.  All surviving
clauses shall be construed so as to effectuate the purpose and intent of the
parties.

 

18.           Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

 

19.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

20.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts without regard to its conflicts of laws
principles.

 

Signatures on Following Page

 

10

--------------------------------------------------------------------------------


 

EXECUTIVE

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------